PER Curiam.
This is the second application by the petitioner for leave to appeal from his denial of a writ of habeas corpus, the first having been disposed of in Ford v. Warden, 214 Md. 649.
He first complains that perjured testimony was offered at his trial, but he fails to allege collusion with any State officer. Jones v. Warden, 214 Md. 656.
He then attempts to raise the question of lack of mental capacity so as to relieve him from responsibility under the criminal law for his actions, but we have held that this ques*647tion cannot be raised in habeas corpus proceedings. Kohnen v. Warden, 202 Md. 658; Buie v. Warden, 214 Md. 646.
All of the remaining points raised in the applicant’s petition were disposed of in his previous application.

Application denied, with costs.